Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141518 & (24)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141518
                                                                    COA: 296200
                                                                    Berrien CC: 04-404393-FC
  RODNEY ALLAN HUBBARD,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 27, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
         y0421                                                                 Clerk